Name: COMMISSION REGULATION (EEC) No 2564/93 of 17 September 1993 amending Regulation (EEC) No 3061/84 laying down detailed rules for the application of the system of production aid for olive oil
 Type: Regulation
 Subject Matter: economic policy;  cooperation policy;  accounting;  Europe;  processed agricultural produce
 Date Published: nan

 No L 235/22 Official Journal of the European Communities 18 . 9 . 93 COMMISSION REGULATION (EEC) No 2564/93 of 17 September 1993 amending Regulation (EEC) No 3061/84 laying down detailed rules for the application of the system of production aid for olive oil Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2046/92 (2), and in particular Article 5 (5) thereof, Whereas Article 12b (2) of Commission Regulation (EEC) No 3061 /84 of 31 October 1984 laying down detailed rules for the application of the system of production aid for olive oil (3), as last amended by Regulation (EEC) No 1814/93 (4), lays down the time limit for the payment of the balance of aid to producers whose average produc ­ tion is at least 500 kg of oil ; Whereas, because of the additional checks resulting from the establishment of the register of olive cultivation in Italy, the time limit should be extended as a special measure for the period strictly necessary for payment in Italy of the outstanding amounts ; HAS ADOPTED THIS REGULATION : Article 1 The second subparagraph of Article 1 2b (2) of Regulation (EEC) No 3061 /84 is hereby replaced by the following : ' Italy shall be authorized to pay the balance of the aid for the 1991 /92 marketing year by 15 October 1993 at the latest.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 September 1993 . For the Commission Ren6 STEICHEN Member of the Commission (') OJ No 172, 30. 9 . 1966, p. 3025/66. 0 OJ No L 215, 30. 7. 1992, p. 1 . (3) OJ No L 288, 1 . 11 . 1984, p. 52. 0 OJ No L 166, 8 . 7. 1993, p. 18 .